i          i      i                                                                        i        i       i




                                  MEMORANDUM OPINION

                                           No. 04-08-00451-CR

                                      IN RE Marquel CLEMONS

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and filed: July 16, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 25, 2008, relator filed a petition for writ of mandamus, complaining that the

respondent has not ruled on his motion for a speedy trial. Counsel has been appointed to represent

relator in the trial court. We conclude that appointed counsel for relator is also his counsel for an

original proceeding on the issues presented. Relator is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petition for writ of mandamus will be treated as presenting

nothing for this court’s consideration. See id.; see also Gray v. Shipley, 877 S.W.2d 806 (Tex.

App.—Houston [1st Dist.] 1994, orig. proceeding). Consequently, this court has determined that



           1
            This proceeding arises out of Cause No. 2008-CR-3731, styled The State of Texas v. Marquel Clemons,
pending in the 379th Judicial Court, Bexar County, Texas.
                                                                                   04-08-00451-CR

relator is not entitled to the relief sought. Therefore, the petition is DENIED. TEX . R. APP . P.

52.8(a).

                                         PER CURIAM

Do not publish




                                               -2-